DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/18/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 8-9, with respect to the deficiencies of Webler in view of Applicant’s amendments to independent claims 1 and 11 have been fully considered and are persuasive.  The previous prior art rejections of independent claims 1 and 11 (and their respective dependent claims) have been withdrawn. 
Applicant’s arguments, see pages 8-9, with respect to the deficiencies of Webler in view of Applicant’s amendments to independent claim 18 have been fully considered and are persuasive.  Therefore, the previous prior art rejection of claim 18 has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Swinford et al. (US 2005/0004667), as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinford et al. (US 2005/0004667).
Swinford discloses (see Figs. 1-3) a mitral valve shape modifier device comprising the following claim limitations:
(claim 18) a curvature device (30, Figs. 2-3) moveable between a collapsed configuration having a profile suitable for delivery of the device to a body lumen of a patient (not shown; [0035]; device anchors 34/36 expressly composed of flexible shape memory material such as Nitinol that is fully collapsible) and an expanded configuration having a profile suitable for abutting an inner wall of the body lumen (14) (as expressly shown in Fig. 3), the curvature device (30) including a distal end section (34, Figs. 2-3) with a distal end configured to (i.e. capable of) abut an inner wall of a body lumen (14) when deployed to the expanded position (as expressly shown in Fig. 3); and a proximal end section (36, Figs. 2-3) with a proximal end configured to (i.e. capable of) abut the inner wall of the body lumen (14) when deployed to the expanded position (as expressly shown in Fig. 3); and an intermediate portion (38, Figs. 2-3) disposed between the distal end section (34) and the proximal end section (36) wherein the curvature device (30) has a curvature (i.e. see increased curvature at anchor 36 between Figs. 2-3 as tether 50 is tensioned) such that when deployed to the expanded configuration (see Fig. 3) the curvature device (30) is configured to (i.e. capable of) abut against the body lumen (14) to .

    PNG
    media_image1.png
    305
    791
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device or method as claimed that includes, in combination with the claim(s) as a whole, a heart structure adjusting system/method wherein the proximal end section has a tapered first portion and an enlarged second portion with the first portion tapering away from the second portion with the second portion disposed closer to the intermediate section, wherein the first section a cross-section size smaller than the intermediate section cross-section size, and a tether disposed at the distal section and extending through the intermediate section and past the proximal end section and tensionable to increase the curvature of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Mathis et al. (US 2005/0010240), Gordon et al. (US 2005/0137451), and Nieminen et al. (US 2006/0276891), all of which appear to also anticipate independent claim 18 but are not currently used in making duplicate prior art rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771